-) 1,132-02-
 D-£G-x: HoMorcx^k ClerK,               A.p£JL^/~<2C>/^
         J     tiA\/e R.g-cieiVed This i_p|i«»r Mpcx-4 fir o / ^
  Leo/U Cpun-t-y OLsfrrcf ClerK 6evev-ty VJi\SQ/J.                   <^ fiflcW y
   ,Sfo.4e/Ni^ She has fprufc-rglej My /Lo1 Dr/1-
  UA)/P Mn4- Receiver}          A uK?W Ca^l Pro/u -fh?
    fru^V nC criM^nal Appals, IT A/u £e^ug.sl/'fj^ ITf
   you cp\k! Please Se.KjJ Me Q/Oe,
                                            Also J./K /^e^o-es-f/AJj
 -Por Aa/ ijjp \)a\<>A Dnrkrl 5>h?ef -Par My nuikl fie cr^A.
P)f..cc5e. U.Se fhe 5efP AsUrgs^s 5JAMP £a/x/W/>£ fW ' fh-e.
__6gj-UHJg J   X^forMA-lvoAJ,



                                    TnAKjK Vq^ f^r Voar 77m^
                                    /-joNJorcJjk C|<?rK;
                                  Abe) flcoS^A
                                                            TD.dtel^
                                            SpujiMi^ *w**?ft
                                                     'gib F/n 3$a4
                                                             H^vHiej^W^
££1
Coor-V CfluuSeffi CM-JP-aHl- 1

                                                        RECEIVED IN
                                                   COURT OF CRIMINAL APFEALS-
                                                         -APR23 2015

                                                      Abel Acosta, Clerk
                                        Leon County District Clerk
                                           139 East Main-Street
                                              P. O. Box 39                      Office (903) 536-2227
87th, 278th, 369th Judicial Districts     Centerville, Texas 75833              Fax (903)536-5058




April 13,2015


Honorable Abel Acosta, Clerk
Court of Criminal Appeals
State of Texas                                                       . . . ._       '..
PO Box 12308, Capital Station
Austin, Texas 78711

Re:      Trial Court Writ of Habeas Corpus # CM-10-241 -1
         Trial Court Cause # CM-10-241
         Ex Parte: John William Spurlock

Dear Honorable Clerk,

Enclosed, please find the Clerk's Record on theApplication for 11.07 Writ of Habeas Corpus on
the above referenced cause.

Should you need further information, please contact my office at 903-536-2227.

Sincerely,


                                                                  ArrI t«a/-aoir
Beverly Wils&r
Leon County District Clerk

                                                AM * qp^ ao/5 T^Oc^S&P&Q
cc:      Honorable Hope Knight
         Leon County District Attorney
         PO Box 1010
         Centerville, Texas 75833                        ys£,S^^i4
         John William Spurlock #01678212
         Wynne Unit
         810 FM 2821 •.
         Huntsville, Texas 77349